Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of February 27, 2012 (“Amendment
No. 2”), by and among TRANSUNION CORP., a Delaware corporation (“Holdings”),
TRANS UNION LLC, a Delaware limited liability company (the “Borrower”), DEUTSCHE
BANK TRUST COMPANY AMERICAS (“DBTCA”), as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”), and each other Lender (as defined below) party hereto.

WITNESSETH:

WHEREAS, Holdings, the Borrower, the Administrative Agent, the Guarantors and
each Lender party thereto entered into Amendment No. 1 to Credit Agreement,
dated as of February 10, 2011, which amended and restated the Credit Agreement,
dated as of June 15, 2010, by and among Holdings, the Borrower, the
Administrative Agent and the lenders from time to time party thereto (the
“Lenders”) (as amended, amended and restated, supplemented or otherwise modified
through, but not including, the date hereof, the “Credit Agreement”)
(capitalized terms not otherwise defined in this Amendment No. 2 have the same
meanings as specified in the Credit Agreement);

WHEREAS, Holdings and the Borrower desire to make certain amendments to the
Credit Agreement as more specifically set forth in Section 1 hereof (the
“Amendments”);

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the consent of the
Required Lenders is necessary to effect the Amendments;

WHEREAS, the Administrative Agent, the Loan Parties and the Lenders constituting
the Required Lenders are willing to so agree pursuant to Section 10.01 of the
Credit Agreement, subject to the conditions set forth herein; and

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement.

Subject to the satisfaction (or waiver) of the conditions set forth in Sections
2 and 3 hereof, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is amended by adding in the appropriate
alphabetical order the following new definitions:

“2010 Indenture” means the indenture dated as of June 15, 2010 (as in effect on
February 27, 2012 and without regard to any amendment, supplement or
modification of same after such date), pursuant to which Holdings issued certain
11 3/8% Senior Notes due 2018.

“Advent” means Advent International Corporation, a Delaware corporation.



--------------------------------------------------------------------------------

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
February 27, 2012, among Holdings, the Borrower, the other Loan Parties, DBTCA,
as the Administrative Agent, and the other Lenders party thereto.

“Amendment No. 2 Effective Date” means the date on which the conditions set
forth in Section 3 hereof are satisfied or waived.

“GS” means GS Capital Partners VI, L.P., a Delaware limited partnership.

“Sponsor Acquisition” means the acquisition directly or indirectly by Advent and
GS (and/or their respective affiliates) of the Equity Interests of Holdings
pursuant to the terms of the Sponsor Acquisition Agreement on the Amendment
No. 2 Effective Date.

“Sponsor Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of February 17, 2012, by and among Spartan Parent Holdings Inc., Spartan
Acquisition Sub Inc., Holdings and MDCPVI TU Holdings, LLC, solely in its
capacity as Stockholder Representative pursuant to Article 11 thereof (as may
amended, supplemented or modified in accordance with the terms thereof).

(b) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Adjusted Total Assets” to insert the text “or the Sponsor
Acquisition” immediately following the appearance of the text “Transactions”
therein.

(c) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating clause (a) of the definition of “Applicable Rate” as follows:

“(a) with respect to Term Loans, (i) prior to the Amendment No. 2 Effective
Date, the rates set forth in clause (a) of the definition of “Applicable Rate”
without giving effect to Amendment No. 2 and (ii) thereafter, (A) for LIBOR
Loans, 4.00% and (B) for Base Rate Loans, 3.00%”.

(d) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating clause (b)(ii) of the definition of “Applicable Rate” as follows:

“(ii) with respect to Revolving Credit Loans, unused Revolving Credit
Commitments and Letter of Credit fees in respect of Revolving Credit Lenders
with Extended Revolving Credit Commitments created pursuant to Amendment No. 1,
(A) prior to the Amendment No. 2 Effective Date, the rates set forth in clause
(b)(ii) of the definition of “Applicable Rate” without giving effect to
Amendment No. 2 and (B) thereafter, the following percentages per annum, based
upon the Senior Secured Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

 

Pricing Level

   Senior
Secured Net
Leverage  Ratio      LIBOR and Letter
of Credit Fees     Base Rate     Unused
Commitment
Fee Rate  

1

     >2.25:1         3.75 %      2.75 %      0.50 % 

2

     £2.25:1         3.50 %      2.50 %      0.50 % 

 

2



--------------------------------------------------------------------------------

(e) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating clause (a) of the definition of “Available Additional Basket” as
follows:

“(a) (i) $25,000,000 or (ii) solely for purpose of Section 7.06(g) hereof,
$40,000,000;”

(f) Section 1.01 of the Credit Agreement is hereby further amended by inserting
the following text immediately after the text “provided that” in clause (b) of
the definition of “Available Additional Basket”:

“, other than in connection with determining the Available Additional Basket for
the purpose of Section 7.06(g) hereof,”

(g) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating clause (c) of the definition of “Change of Control” as follows:

“(c) a “change of control” (or similar event) shall occur under (i) any Senior
Note Document (other than in connection with the Sponsor Acquisition) or
(ii) any Junior Financing with an aggregate principal amount in excess of the
Threshold Amount or any Permitted Refinancing Indebtedness in respect of any of
the foregoing with an aggregate principal amount in excess of the Threshold
Amount; or”

(h) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Consolidated EBITDA” to insert the text “fees and expenses
incurred directly in connection with the Sponsor Acquisition,” immediately
following the first appearance of the text “Transaction Expenses,” therein.

(i) Section 1.01 of the Credit Agreement is hereby further amended by adding the
following proviso at the end of clause (a) of the definition of “Consolidated
Net Income” as follows:

“; provided that solely for the purpose of calculating Consolidated Net Income
in connection with determining the Available Additional Basket for
Section 7.06(g) hereof, the after-tax effect of severance, relocation costs and
curtailments or modifications to pension and post-retirement benefits plans
shall also be excluded”

(j) Section 1.01 of the Credit Agreement is hereby further amended by
(i) deleting the text “and” at the end of clause (j) of the definition of
“Consolidated Net Income” and (ii) deleting “.” and inserting the text “; and”
at the end of clause (k) thereof.

(k) Section 1.01 of the Credit Agreement is hereby further amended by adding a
new clause (l) to the definition of “Consolidated Net Income” as follows:

“(l) solely for the purpose of calculating Consolidated Net Income in connection
with determining the Available Additional Basket for Section 7.06(g) hereof,
(i) any fees and expenses incurred directly in connection with the Sponsor
Acquisition shall be excluded, (ii) fees and expenses incurred, or any
amortization thereof, in connection with any Investment, Permitted Acquisition
or any sale, conveyance, transfer or other disposition of assets, issuance or
repayment of Indebtedness, issuance of Equity Interests, refinancing transaction
or amendment or modification of any debt instrument and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case to the extent not prohibited under this Agreement
shall be excluded and (iii) the after-tax effect of any gains or losses from the
early extinguishment of Indebtedness or any hedging obligation or other
derivative obligation, shall be excluded.”

 

3



--------------------------------------------------------------------------------

(l) Section 1.01 of the Credit Agreement is hereby further amended by amending
the last paragraph of the definition of “Consolidated Net Income” to insert the
text “the Sponsor Acquisition,” immediately following the appearance of the text
“Investments,” therein.

(m) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Consolidated Total Net Debt” to insert the text “, the
Sponsor Acquisition” immediately following the appearance of the text
“Transactions” in clause (a)(x) thereof.

(n) Section 1.01 of the Credit Agreement is hereby further amended by
(i) deleting the text “the effects of any discounting of Indebtedness resulting
from the application of purchase accounting” in the definition of “Consolidated
Total Net Debt” and inserting in place thereof the text “the impact on
Indebtedness resulting from the application of purchase accounting”.

(o) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Continuing Directors” in its entirety as
follows:

“Continuing Directors” means (i) prior to the Amendment No. 2 Effective Date,
the directors of Holdings on the Closing Date, as elected or appointed after
giving effect to the Transactions, and each other director, if, in each case,
such other director’s nomination for election to the board of directors of
Holdings is recommended by a majority of the then Continuing Directors or such
other director receives the vote of, or is appointed or otherwise approved by,
such Permitted Holders in his or her election by the stockholders of Holdings
necessary to elect such director and (ii) after the Amendment No. 2 Effective
Date, the directors of holdings on the Amendment No. 2 Effective Date, as
elected or appointed after giving effect to the Sponsor Acquisition, and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by a majority of the then
Continuing Directors or such other director receives the vote of, or is
appointed or otherwise approved by, such Permitted Holders in his or her
election by the stockholders of Holdings necessary to elect such director.”

(p) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Permitted Holders” in its entirety as follows:

“’Permitted Holders’ means each of the Sponsor, the Pritzker Entities and the
Management Stockholders; provided that if the Management Stockholders own
beneficially or of record more than ten percent (10.0%) of the outstanding
voting Equity Interests of Holdings in the aggregate, they shall be treated as
Permitted Holders of only ten percent (10.0%) of the outstanding voting Equity
Interests of Holdings at such time; provided further that after the Amendment
No. 2 Effective Date, “Permitted Holders” shall no longer comprise the Pritzker
Entities.”

(q) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Shareholder Agreement” in its entirety as
follows:

 

4



--------------------------------------------------------------------------------

“’Shareholder Agreement’ means, (i) prior to the Amendment No. 2 Effective Date,
collectively, (a) that certain TransUnion Corp. 2010 U.S. Stockholders’
Agreement, dated as of the date hereof, by and among Holdings, each Person (used
in this clause (a) as defined therein) identified on Schedule 1 thereto, each
Person identified on Schedule 2 thereto, and any other Person who becomes a
party to such agreement pursuant to the provisions thereof and (b) that certain
TransUnion Corp. 2010 Non-U.S. Stockholders’ Agreement, dated as of the date
hereof, by and among Holdings, each Person (used in this clause (b) as defined
therein) identified on Schedule 1 thereto, each Person identified on Schedule 2
thereto, and any other Person who becomes a party to such agreement pursuant to
the provisions thereof, in each case, as amended, amended and restated, modified
or supplemented from time to time and (ii) after the Amendment No. 2 Effective
Date, the shareholder agreement entered into in connection with the Sponsor
Acquisition.”

(r) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Sponsor” in its entirety as follows:

“’Sponsor’ means (i) prior to the Amendment No. 2 Effective Date, Madison
Dearborn Partners, LLC and its Affiliates (other than their respective portfolio
companies and natural persons) and (ii) after the Amendment No. 2 Effective
Date, Advent, GS and their respective Affiliates (other than their respective
portfolio companies and natural persons).”

(s) Section 2.09(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(d) Prepayment Premium on Replacement Term Loans. At the time of the
effectiveness of any Repricing Transaction that is consummated after the
Amendment No. 2 Effective Date and on or before February 28, 2013, the Borrower
agrees to pay to the Administrative Agent, for the ratable account of each
Lender with outstanding Term Loans which are repaid or prepaid pursuant to such
Repricing Transaction (including each Lender that withholds its consent to such
Repricing Transaction and is replaced as a Non-Consenting Lender under
Section 3.07), a fee in an amount equal to 1.00% of (x) in the case of a
Repricing Transaction of the type described in clause (1) of the definition
thereof, the aggregate principal amount of all Term Loans prepaid (or converted)
in connection with such Repricing Transaction and (y) in the case of a Repricing
Transaction described in clause (2) of the definition thereof, the aggregate
principal amount of all Term Loans outstanding on such date that are subject to
an effective reduction of the Applicable Rate pursuant to such Repricing
Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.”

(t) Section 2.14(a) of the Credit Agreement is hereby amended by amending and
restating the second sentence thereof in its entirety as follows:

“Each tranche of Incremental Term Loans shall be in an aggregate principal
amount that is not less than $25,000,000 and each Revolving Commitment Increase
shall be in an aggregate principal amount that is not less that $10,000,000, and
in each case shall be in an increment of $1,000,000 (provided that such amount
may be less than $25,000,000 or $10,000,000, as the case may be, if such amount
represents all remaining availability under the limit set forth in the next
sentence).”

 

5



--------------------------------------------------------------------------------

(u) Section 2.15(a)(ii) of the Credit Agreement is hereby amended by amending
and restating clause (ii)(y) thereof in its entirety as follows:

“(y) at no time shall there be Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments and any original Revolving Credit
Commitments) which have more than five different Maturity Dates,”

(v) Section 3.04 of the Credit Agreement is hereby amended by adding a new
clause (f) thereto as follows:

“(f) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change after the Closing Date in a requirement of
Law or government rule, regulation or order, regardless of the date enacted,
adopted, issued or implemented (including for purposes of this Section 3.04).”

(w) Section 7.06(g) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(g) if Holdings is in compliance with the covenant set forth in Section 7.11
(whether or not such covenant is applicable at such time in accordance with its
terms) on a Pro Forma Basis as of the last day of the most recently ended Test
Period for which financial statements were required to have been delivered
pursuant to Section 6.01(a) or (b), as applicable, as if such Restricted Payment
had been made on the last day of such four quarter period, then Holdings may
make Restricted Payments in an aggregate amount equal to the portion, if any, of
the Available Additional Basket on such date that the Borrower elects to apply
to this paragraph, such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Available Additional Basket immediately prior to such election and the amount
thereof elected to be so applied; provided that with respect to any Restricted
Payment made pursuant to this Section 7.06(g), (x) no Event of Default has
occurred and is continuing or would result therefrom and (y) immediately after
giving effect to such Restricted Payment on a Pro Forma Basis, the Borrower
could incur $1.00 of additional Indebtedness pursuant to Section 4.09(a) of the
2010 Indenture;”

SECTION 2. Condition to Closing of Amendment No. 2. The Amendment No. 2 Closing
Date (the “Amendment No. 2 Closing Date”) shall occur on the date when the
Administrative Agent (or its counsel) shall have received from the Required
Lenders, a counterpart of this Amendment No. 2 executed on behalf of each such
Person (which may be transmitted by facsimile or by electronic transmission).

SECTION 3. Conditions to Effectiveness of Amendment No. 2. The Amendments, as
set forth in Section 1, shall become effective on the date when the following
conditions shall have been satisfied (or waived) (such date, the “Amendment
No. 2 Effective Date”):

 

6



--------------------------------------------------------------------------------

(a) The Amendment No. 2 Closing Date shall have occurred.

(b) The Administrative Agent (or its counsel) shall have received from
(i) Holdings and (ii) the Borrower, a counterpart of this Amendment No. 2
executed on behalf of each such Person (which may be transmitted by facsimile or
by electronic transmission).

(c) The Administrative Agent shall have received a Guarantor Consent and
Reaffirmation, substantially in the form attached hereto as Annex A, duly
executed and delivered by each Guarantor (the terms of which are hereby
incorporated by reference herein).

(d) The Administrative Agent shall have received, for the account of each Lender
party to Amendment No. 2, on the Amendment No. 2 Closing Date, an amendment fee
(the “Amendment Fee”) in an amount equal to 0.10% of the sum of such Lender’s
(x) outstanding Term Loans and (y) Revolving Credit Commitment or Extended
Revolving Credit Commitment, as the case may be, as of the Amendment No. 2
Closing Date.

(e) The Borrower shall have paid in full all fees and reasonable out-of-pocket
expenses (including the reasonable fees and expenses of White & Case LLP), to
the extent invoiced at least three days prior to the Amendment No. 2 Effective
Date, incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment No. 2 and required to be paid in
connection with this Amendment No. 2 pursuant to Section 10.04 of the Credit
Agreement and any fee letter between the Borrower and the Administrative Agent.

(f) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified, if applicable, as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing (where relevant) of each Loan Party as of a recent date, from such
Secretary of State or similar Governmental Authority, and (ii) a certificate of
the Secretary or Assistant Secretary of each Loan Party dated the Amendment
No. 2 Effective Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws or operating (or limited liability company)
agreement of such Loan Party as in effect on the Amendment No. 2 Effective Date,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of Amendment No. 2
and, if applicable, the Guarantor Consent and Reaffirmation, in each case, to
which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation or organization of such Loan Party have not been amended since
the date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing Amendment No. 2 and, if applicable,
the Guarantor Consent and Reaffirmation, on behalf of such Loan Party.

(h) The Administrative Agent shall have received a certificate, dated the
Amendment No. 2 Effective Date and signed by a financial officer of the
Borrower, certifying that Holdings and its Subsidiaries and the Borrower and its
Subsidiaries, in each case on a consolidated basis, are Solvent as of the
Amendment No. 2 Effective Date both before and immediately after giving effect
to the Sponsor Acquisition.

(i) The Administrative Agent shall have received from special New York counsel
to the Loan Parties an opinion addressed to the Administrative Agent, the
Collateral Agent, and the Lenders and dated the Amendment No. 2 Effective Date,
which opinion shall cover customary corporate opinions, including due
authorization, execution, delivery, enforceability and no conflicts.

 

7



--------------------------------------------------------------------------------

(j) The Sponsor Acquisition shall be consummated simultaneously with the
effectiveness of this Amendment No. 2 on the Amendment No. 2 Effective Date in
accordance with the terms of the Sponsor Acquisition Agreement.

SECTION 4. Representations and Warranties. Holdings, the Borrower and each of
the other Loan Parties represent and warrant as follows as of the Amendment
No. 2 Effective Date:

(a) The execution, delivery and performance by each Loan Party party hereto of
this Amendment No. 2 are within such Loan Party’s corporate or other powers and
have been duly authorized by all necessary corporate or other organizational
action. Neither the execution, delivery nor performance by each Loan Party party
hereto of this Amendment No. 2 will (i) contravene the terms of such Person’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than Permitted Liens) under
(x) any Contractual Obligation to which such Person is a party or by which it or
any of its properties of such Person or any of its Restricted Subsidiaries is
bound or by which it may be subject or (y) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any applicable material Law, in each case,
except to the extent that any such violation, conflict, breach, contravention or
payment could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b) This Amendment No. 2 has been duly executed and delivered by each Loan Party
that is a party hereto and constitutes a legal, valid and binding obligation of
each Loan Party that is a party hereto, enforceable against such Loan Party in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the Amendment No. 2 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment No. 2.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment No. 2, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment No. 2.

(c) The execution, delivery and effectiveness of this Amendment No. 2 shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment No. 2, this
Amendment No. 2 shall for all purposes constitute a Loan Document.

SECTION 6. Execution in Counterparts. This Amendment No. 2 may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment No. 2 shall be effective as delivery of an original
executed counterpart of this Amendment No. 2.

 

8



--------------------------------------------------------------------------------

SECTION 7. Governing Law. This Amendment No. 2 shall be governed by, and
construed in accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

TRANSUNION CORP. By:       /s/    Gordon E. Schaechterle   Name: Gordon E.
Schaechterle   Title: Group Vice President, Chief Accounting Officer

 

TRANS UNION LLC By:       /s/    Gordon E. Schaechterle   Name: Gordon E.
Schaechterle   Title: Group Vice President, Chief Accounting Officer



--------------------------------------------------------------------------------

 

DEUTSCHE BANK TRUST COMPANY   AMERICAS, Individually and as Administrative Agent
and Collateral Agent By:       /s/ Marguerite Sutton   Name: Marguerite Sutton  
Title: Director

 

By:       /s/ Michael Getz   Name: Michael Getz   Title: Vice President



--------------------------------------------------------------------------------

ANNEX A

GUARANTOR CONSENT AND REAFFIRMATION

February 27, 2012

Reference is made to the Credit Agreement dated as of June 15, 2010, among
TRANSUNION CORP., a Delaware corporation (“Holdings”), TRANS UNION LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors party
thereto from time to time, DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent and Collateral Agent, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), as amended
and restated pursuant to Amendment No. 1, dated as of February 10, 2011, and as
further amended pursuant to Amendment No. 2, dated as of February 27, 2012 (the
“Credit Agreement”). Capitalized terms used but not otherwise defined in this
Guarantor Consent and Reaffirmation (this “Consent”) are used with the meanings
attributed thereto in the Credit Agreement.

Each Guarantor hereby consents to the execution, delivery and performance of
Amendment No. 2 by the Loan Parties party thereto and agrees that each reference
to the Credit Agreement in the Loan Documents shall, on and after the Amendment
No. 2 Effective Date, be deemed to be a reference to the Credit Agreement as
amended by Amendment No. 2.

Each Guarantor hereby acknowledges and agrees that, after giving effect to
Amendment No. 2, all of its respective Obligations under the Loan Documents to
which it is a party, as such Obligations have been amended by Amendment No. 2,
are reaffirmed, and remain in full force and effect.

After giving effect to Amendment No. 2, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by Amendment No. 2, and shall continue to secure the Secured Obligations
(after giving effect to Amendment No. 2), in each case, on and subject to the
terms and conditions set forth in the Credit Agreement, as amended by Amendment
No. 2, and the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

 

TRANSUNION CORP. By:       /s/    Gordon E. Schaechterle   Name: Gordon E.
Schaechterle   Title: Group Vice President, Chief Accounting Officer TRANSUNION
INTERACTIVE, INC. By:  

    /s/    Gordon E. Schaechterle

  Name: Gordon E. Schaechterle   Title: Vice President, Chief Accounting Officer
TRANSUNION RENTAL SCREENING   SOLUTIONS, INC. By:  

    /s/    Gordon E. Schaechterle

  Name: Gordon E. Schaechterle   Title: Vice President, Chief Accounting Officer
and Controller   VISIONARY SYSTEMS, INC. By:  

    /s/    Gordon E. Schaechterle

  Name: Gordon E. Schaechterle   Title: Vice President, Chief Accounting Officer
and Controller TRANSUNION TELEDATA LLC By:  

    /s/    Gordon E. Schaechterle

  Name: Gordon E. Schaechterle   Title: Vice President, Chief Accounting Officer
TRANSUNION HEALTHCARE LLC By:  

    /s/    Gordon E. Schaechterle

  Name: Gordon E. Schaechterle   Title: Vice President, Chief Accounting Officer
and Controller



--------------------------------------------------------------------------------

 

DIVERSIFIED DATA DEVELOPMENT   CORPORATION By:       /s/    Gordon E.
Schaechterle   Name: Gordon E. Schaechterle   Title: Vice President, Chief
Accounting Officer and Controller TRANSUNION FINANCING CORPORATION By:  

    /s/    Gordon E. Schaechterle

  Name: Gordon E. Schaechterle   Title: Vice President